Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 6/16/2022.  Claims 1-18, and 35 are cancelled. Accordingly, claims 19-34 and 36-38 are currently pending in the application.

Statement of Reasons for Allowance

Present claims are allowed over the closest prior art for the following reasons:
The present claims are directed to an aqueous composition containing 2.5 to 45 wt% of at least one nonionically stabilized binder and 0.1 to 2.0 wt% of a gelling agent, wherein the aqueous composition has a pH in the range of 0.5 to 7, wherein the gelling agent contains at least one anionic polysaccharide, wherein the gelling agent further contains at least one anionic polyelectrolyte selected from the group consisting of anionic polyelectrolytes having a molecular weight in the range of 500 to 1,000,000 g/mol, and wherein the aqueous composition is in a form of a dispersion, a suspension, or a combination thereof.
The closest prior art of record do not teach a combination of at least one anionic polysaccharide and at least one anionic polyelectrolyte having a molecular weight in the range of 500 to 1,000,000 g/mol as gelling agents in an aqueous composition having a pH in the range of 0.5 to 7 and comprising at least one nonionically stabilized binder.  Applicant arguments with respect to Westerfallen not teaching gelling agents are persuasive.
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764